IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINALE IN COURT

NC
ASHEVILLE DIVISION HEVILLE,
JAN 02. 2020
DOCKET NO. 1:19CR71 4g. DISTRICT COURT
W. DISTRICT OF N.C,
UNITED STATES OF AMERICA __+*)
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
)
AUSTIN LEE HEROLD )

WHEREAS, the defendant, AUSTIN LEE HEROLD, has voluntarily pleaded
puilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under which
forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P, 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;

 

 
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

 

SO AGREED:
_BENI AMIN sao

Jp fe

AUSTIN LEE HEROLD

 

 

FREDILYN SISON
Attorney for Defendant

Signed: Jan wary 2, 2020
S)

   
   
   

United States District Judge
Western District of North Carolina

 

 
